REASONS FOR ALLOWANCE
Claims 1-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, an esterification method of a copolymer having a carboxylic acid group which uses a catalyst of formula (I) [M(O)a]m+Xbn-.
Claims 2-15 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Barrett (US 2,109,877), Fock (US 5,057,579), Contois (US 2,847,403), Widmer (US 6,387,176), Hermeling (US 7,652,111), Sulser (US 2013/0217808), and Chen, J. Org. Chem. 2005, 70, pg. 8625-8627.
Barrett and Fock teach transesterification of acrylate copolymers using alkaline catalysts. Barrett and Fock fail to teach using the claimed catalysts. Contois teaches esterifying a carboxyl group on a polymer with an aminoalcohol by heating the polymer with a dialkylformamide complex. Contois fails to teach the claimed catalysts.
Widmer teaches the esterification of a polyacrylic acid in the presence of a strongly acidic catalyst such as sulfuric acid. Widmer fails to teach the claimed catalysts.
Hermeling teaches formation of polymers having esters of amino alcohols formed by transesterification by catalysts which include titanium, hafnium, zirconium or calcium alkoxides or phenoxides. Hermeling fails to teach esterification of a carboxylic acid group and Hermeling fails to teach a metal catalyst falling in the scope of claimed formula (I).
Sulser teaches producing comb polymer by esterification using sodium and potassium bases as catalysts. Sulser fails to teach the claimed catalysts. 
Chen teaches esterification between carboxylic acids and alcohols using catalysts such as TiO(acac)2 which falls in the claimed formula (I). Chen fails to teach esterification of a copolymer. Rather, Chen teaches esterification of small molecules such as benzoic acid. It would not be predictable that a catalyst that functions for small molecules would perform in the same manner for polymers.
Because an esterification method of a copolymer having a carboxylic acid group which uses a catalyst of formula (I) [M(O)a]m+Xbn-of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT C BOYLE/Primary Examiner, Art Unit 1764